Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The communication received on 3/30/21 has been entered.

Response to Arguments/Amendments
In light of Amendment and applicant’s arguments the 101 rejection is withdrawn.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-9, 14-16 and 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Passpack (as evidenced by: Passpack.com, Author unknown, “Passpack. Online Password Manager for Workgroups”, found at https://www.Passpack.com.com/getting-started/Passpack.comGettingStarted_Admin_EN.pdf, 10/10 and Smallrevolution.com, author unknown, “How To Securely Manage Passwords For .
As per claim 1, Passpack.com teaches a method, comprising: receiving a request to register a universal resource identifier (URI) of a data store with a secure identifier, wherein the secure identifier is generated, using an encoding function and by a user, from a user identifier of the user; storing the URI of the data store with the secure identifier (see registration of an entry by a user in the Passpack.com system, specifically, the entry including (1) User ID with corresponding (4) URI in the Entry Window displayed on pg. 7 of Passpack.com the and review Passpack account creation presented by Smallrevolution, pg. 5-6); receiving, from an entity, a request to lookup the URI of the data store registered with the secure identifier; retrieving the URI of the data store in response to the request to lookup the URI of the data store; and transmitting, to the entity, the URI of the data store, wherein the entity generates a request to push, using the URI of the data store, a detailed transaction corresponding to the secure identifier in response to receiving the URI of the data store (Note display URI entries to the logged on entity shown by Passpack.com and Smalrevolution.  Also note additional teaching by Passpack.com: as noted by reference to (4) on pg. 7, once URI registered, clicking the icon the user can be taken directly to the website while automatically filling in the website’s login form).
As per claims 8 and 15, the files (file containers) under URI would reasonably meet the data store(s), the devices storing the data stores that could be accessed via the URI would reasonably meet the limitation of transaction storage devices and a set of 
As per claims 2, 9 and 16, Passpack.com teaches making a determination to trust the entity that transmitted the request to lookup the URI of the data store, wherein the determination comprises applying a security rule corresponding to a type of the secure identifier to the request to lookup the URI of the data store, and wherein transmitting the URI is based on the determination to trust the entity (the user must logon to Passpack.com as noted in pg. 18, for example, to have the discussed functionalities).
As per claims 7, 14 and 20, clearly the entity providing to the data store, the request to push the detailed transaction can only occur after the determination to trust the entity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 3, 10 and 17 are rejected under 35 U.S.C. 103(a) unpatentable over Passpack in view of Cantini (USPN 7910040).
Given the fact that credentials such as password are used to login to Passpack.com, a skilled in the art would readily appreciate that not only there must be specified rule instructing such requirement but also there must be a rule defining verification of credentials.  The valid credentials could reasonably meet the limitation of a white list but, given the fact that the particular name is not discussed in the reference, the examiner offers Cantini reference that teaches such solution (see col. 14 lines 62-67, for example) and utilizing known solution such into Passapck’s invention would have been obvious before the effective filling date of the invention given the benefit of security and customization.
However, Cantini offers alternative interpretation of the white and grey lists (see col. 14 lines 62-67, for example) as pertaining to the identity check and extending Star’s (as modified) invention with these list would have been obvious before the effective filling date of the invention given the benefit of security.
Claims 4-6, 11-13 and 18-19 are rejected under 35 U.S.C. 103(a) unpatentable over Passpack in view of Cantini (USPN 7910040), and further in view of Vasisnth (USPUB 20060190985).
As per claims 4 and 11, determining, based on the first security rule indicating that an identity check should be performed has been addressed above.  Furthermore, a 
As per claims 5, 12 and 18, prompting the entity for credentials each time the entity attempts to log in and the login fails meets the broadest reasonable interpretation of challenges (while credentials, responses).  However, the examiner also notes that [Official Notice is taken] a series of challenges would have been old and well known in the art of computing security (multi-factor authentication as well availability of repeat authentication in case of incorrect credentials during entity access attempts) before the effective filling of applicant’s invention while offering the predictable benefit of access control.
Lastly, as per claim 6, 13 and 19, Official Notice is taken that limiting access control with predetermine time interval would have been an old and well known variant 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	/PIOTR POLTORAK/           Primary Examiner, Art Unit 2433